     Case 3:20-cv-00682-LAB-MDD Document 6 Filed 04/15/20 PageID.88 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     RICARDO A. LOPEZ-MARROQUIN,                     Case No. 3:20-cv-00682-LAB-MDD
11   also known as Ricardo Lopez,
12                  Petitioner,
13         v.                                        PRIVACY ACT ORDER
14
     WILLIAM P. BARR,
15
                    Respondent.
16
17
18         WHEREAS, on April 10, 2020, the Court ordered the Respondent to produce “any
19   health records the Government has concerning Petitioner”;
20         WHEREAS, in response to the Court’s Order, it appears that the disclosure of such
21   documents may be protected by the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy Act”),
22   or otherwise contain sensitive personal information, including personal identifying
23   information;
24         IT IS HEREBY ORDERED, that:
25         Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes the Government to
26   produce information that would otherwise be prohibited from disclosure under the Privacy
27   Act without presenting Privacy Act objections to this Court for a decision regarding
28   disclosure. To the extent the Privacy Act allows the disclosure of information pursuant to
     Case 3:20-cv-00682-LAB-MDD Document 6 Filed 04/15/20 PageID.89 Page 2 of 2




 1   a court order, this Order constitutes such a court order and authorizes disclosure of that
 2   information. However, nothing in this paragraph shall require production of information
 3   that is prohibited from disclosure (even with the entry of this Order) by other applicable
 4   privileges, statutes, regulations, or authorities.
 5
 6   Dated: April 14, 2020
 7                                                   _____________________________
                                                     Hon. Larry Alan Burns
 8                                                   Chief United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
